Citation Nr: 1641556	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  12-33 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a psychiatric disability, however diagnosed.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss.

5.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1967 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) from September 2011 and November 2014 rating decisions of the VA Regional Office (RO) in St. Paul, Minnesota.  In pertinent part, the September 2011 rating decision denied entitlement to service connection for a bilateral knee disability, entitlement to service connection for a lumbar spine disability, and entitlement to service connection for a psychiatric disability, however diagnosed.  The November 2014 rating decision continued the denial of service connection for left ear hearing loss.

This case was before the Board in January 2015 when entitlement to service connection for a bilateral foot disability other than a skin disability, also claimed as bilateral irregular foot disease, was withdrawn, and entitlement to service connection for a bilateral knee disability, a lumbar spine disability, a psychiatric disability, however diagnosed, and a skin disability involving the arms, legs, and feet, to include jungle rot, were remanded for further evidentiary development.  Thereafter, a June 2015 rating decision granted service connection for dermatophytes of bilateral feet, previously claimed as skin condition, skin disability involving the arms, legs, and feet, to include jungle rot.  The Veteran has not expressed disagreement with any aspect of this determination.  Since this represents a full grant of the benefit sought on appeal concerning this issue, it is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The remaining prior issues, along with a claim to reopen a claim for service connection for left ear hearing loss, are now before the Board.

In August 2014, the Veteran provided testimony at a Travel Board hearing, conducted in St. Paul, Minnesota, before the undersigned Veterans Law Judge, with respect to the issues of entitlement to service connection for a bilateral knee disability, a lumbar spine disability and a psychiatric disability, however diagnosed.  A transcript of this hearing is associated with the record.  

In an August 2015 substantive appeal, VA Form 9, filed with respect to entitlement to service connection for left ear hearing loss, the Veteran requested a hearing before a member of the Board.  However, in an April 2016 statement, the Veteran's representative withdrew the hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (e) (2015).

As in the January 2015 Board remand, the claims for service connection for posttraumatic stress disorder, anxiety, and depressive disorder, which were denied individually in the September 2011 rating decision, are interpreted broadly as a single claim for service connection for a psychiatric disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issues of entitlement to service connection for a bilateral knee disability, entitlement to service connection for a lumbar spine disability and entitlement to service connection for a psychiatric disability, however diagnosed, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  A September 2011 rating decision denied entitlement to service connection for left ear hearing loss, and while the Veteran timely filed a notice of disagreement, the Veteran did not perfect an appeal thereafter, and new and material evidence was not received during the appeal period.  Additionally, a final May 2014 rating decision concluded that clear and unmistakable error (CUE) was not committed in the September 2011 rating decision with respect to the denial of service connection for left ear hearing loss.  As such, the September 2011 rating decision is final with respect to left ear hearing loss.

2.  Evidence received since the final September 2011 rating decision is new and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for left ear hearing loss.

3.  Left ear hearing loss was demonstrated on examination for induction into active service, and the most probative evidence of record does not demonstrate that it is at least as likely as not that the preexisting left ear hearing loss was aggravated by such service.


CONCLUSIONS OF LAW

1.  The September 2011 rating decision, which denied entitlement to service connection for left ear hearing loss, is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for left ear hearing loss has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a), 20.1105 (2015).

3.  The Veteran's preexisting left ear hearing loss was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board finds that new and material evidence has been received to reopen the claim for entitlement to service connection for left ear hearing loss. Given the favorable nature of this action, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist as they pertain to that issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Furthermore, as noted above, the claim to reopen service connection for left ear hearing loss was not before the Board previously and thus was not addressed during the August 2014 Board hearing or in the January 2015 Board remand.  Therefore, any deficiency in VA's compliance with respect to either action does not exist with respect to this claim.  38 C.F.R. § 3.103 (c)(2) (2015); Bryant v. Shinseki, 23 Vet App 488 (2010); Stegall v. West, 11 Vet. App. 268, 271 (1998).

As to the reopened issue of entitlement to service connection for left ear hearing loss, a VA letter issued in June 2011 satisfied the duty to notify provisions with respect to service connection.  The letter notified the Veteran of the factors pertinent to the establishment of service connection, as well as the factors pertinent to the establishment of an effective date and disability rating in the event that service connection is granted for left ear hearing loss.

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, VA treatment records, and lay statements have been obtained.  Additionally, although the remand below directs additional VA treatment records be obtained, such does not impact the Veteran's claim for left ear hearing loss as the Veteran's service treatment records do not show any worsening of left hearing during service.  An August 2011 VA audiological examination with a September 2011 addendum opinion were obtained, culminating in a January 2015 VA medical opinion, which is adequate, as it is based on prior physical examination and current review of the evidence of record, including the Veteran's statements, and contains clear findings.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims, (Court) held that, relevant to VA audiology examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321 (b) in rating a service-connected disability.  Neither the April 2011 VA examination report nor the supplemental opinions addressed any functional effects caused by a left ear hearing disability, but the Board, in the decision below, denies service connection for left ear hearing loss, thus there will be no rating.  Therefore, a remand for compliance with Martinak is not warranted.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).



II.  Merits of the Claims

A.  New and Material Evidence for Left Ear Hearing Loss

The Veteran originally submitted an application for benefits, which included a claim for bilateral hearing loss in May 2011, which was denied in September 2011 rating decision.  In July 2012, the Veteran submitted a notice of disagreement, in part, for left ear hearing loss, and the RO issued an October 2012 statement of the case for this and other issues; however, the Veteran did not perfect an appeal thereafter and new and material evidence was not received within the appeal period.  Specifically, while the Veteran submitted a December 2012 substantive appeal, VA Form 9, he checked the box marked, in part, "I am only appealing these issues" and listed lumber spine degenerative disc disease, bilateral knee issues, psychiatric condition, depressive disorder, and dermatology issue with skin and feet.  The Veteran did not perfect an appeal for any additional issues.  Thus, the September 2011 rating decision is final with respect to the claim for left ear hearing loss.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

In August 2013, the Veteran's representative filed a motion alleging CUE in the RO's September 2011 rating decision which denied service connection for left ear hearing loss.  A May 2014 rating decision found the September 2011 rating decision denial of entitlement to service connection for left ear hearing loss did not contain CUE.  The Veteran did not appeal the May 2014 rating decision in a timely manner, and no new and material evidence was received within the appeal period, thus it is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

In May 2014, the Veteran filed a claim to reopen service connection for left ear hearing loss, which was denied on the merits in the November 2014 rating decision currently on appeal.  The November 2014 rating decision apparently considered the claim on the merits pursuant 38 C.F.R. § 3.156 (c)(1) (2015), which states that any time after VA issues a decision on a claim and receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  The November 2014 rating decision indicated that service treatment records were received in May 2014.  However; in May 2014 the Veteran submitted October 1968 service treatment records, which consisted of an isolated duty examination, and which were duplicative of the records received by VA in June 2011.  Indeed the October 1968 examination was referenced by the August 2011 VA examiner.  Thus, it appears that 38 C.F.R. § 3.156 (c) was improperly applied.  Nonetheless, the Veteran's appeal of this decision forms the basis of the present appeal. 

The Board must determine whether new and material evidence has been received before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2015).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence of record at the time of the September 2011 rating decision included service treatment records; an August 2011 VA audiological examination with September 2011 addendum; and an application for benefits.  The September 2011 rating decision denied entitlement to service connection for left ear hearing loss, as the Veteran's left ear hearing loss preexisted service and there was no link or nexus between left ear hearing loss and military service nor had the condition developed to a compensable degree within the specified time period after release from service to qualify for the presumption of service connection.

On review, the Board finds that VA has received new and material evidence.  The evidence contains a January 2016 VA medical opinion about the relationship between service and the Veteran's left ear hearing loss.  This new evidence relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156, 4.125(a).  It raises a reasonable possibility of establishing the claim in that it relates to nexus.  Id.  Therefore, the evidence is new and material.  Accordingly, the claim of entitlement to service connection for left ear hearing loss is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  The underlying claim is addressed below.

B.  Service Connection for Left Ear Hearing Loss

Initially, as noted above, the Board notes that the RO adjudicated the claim of entitlement to service connection for left ear hearing loss on the merits, de novo, in the November 2014 rating decision.  As the claim reopened above has been considered on the merits by the AOJ, de novo,  in the first instance, the Board may proceed with appellate review of the merits of the reopened claim.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims, consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2014); 38 C.F.R. § 3.303 (a). 

In addition, certain chronic diseases, such as sensorineural hearing loss, as an organic disease of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2015).  If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder based on direct incurrence.  He may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A preexisting disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (a) (2015).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306 (b). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015). 

A review of the Veteran's service treatment records reveals that an induction examination was conducted October 1966.  An audiometric examination was conducted at that time which showed left ear puretone thresholds at 500, 1000, 2000 and 4000 Hertz, were 25, 20, 10 and 45 respectively, when converted from ASA (American Standards Associates) standards to ISO (International Standards Organization) standards, as the service department record, which predated October 31, 1967, is presumed to have utilized ASA standards.  Hensely v. Brown, 5 Vet. App. 157 (1993).  As the Veteran's auditory threshold for the frequency of 4000 Hertz was greater than 40 decibels at enlistment, the Veteran meets the VA definition of hearing loss disability for VA purposes.  McKinney v. McDonald, 28 Vet. App. 15 (2016).  As such, left ear hearing loss disability was demonstrated on examination for entrance to service.  Moreover, as discussed above, while the September 2011 examiner did not explicitly address if left ear hearing loss preexisted service, the August 2011 and January 2016 VA audiological examiners both found the Veteran's left ear hearing loss did preexist service.  As such, the presumption of soundness on entrance does not apply as the Board must consider service connection for left ear hearing loss on the basis of aggravation.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304, Wagner 370 F.3d at 1163. 

As discussed above, the evidence documents that the Veteran's left ear hearing loss preexisted service.  There is nothing in the record that contradicts this clinically demonstrated fact on entrance examination.  Further, VA audiologic testing in August 2011 demonstrated that the Veteran currently has left ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385 (2015).  However, the most probative evidence of record does not demonstrate that the Veteran's left ear hearing loss chronically worsened due to service.  Audiometric testing conducted in October 1968 demonstrated puretone thresholds, at 500, 1000, 2000, 3000 and 4000 Hertz, were 10, 5, 5, 50 and 35 respectively, in the left ear.  An audiometric examination was conducted at the time of the November 1970 separation examination which showed puretone thresholds, at 500, 1000, 2000, 3000 and 4000 Hertz, were 5, 5, 5, 5 and 5 respectively, in the left ear.  Such testing demonstrates that the Veteran's puretone thresholds, at frequencies of 500, 1000, 2000 and 4000 Hertz all improved from entrance to separation.  Additionally, with respect to the frequency of 3000 Hertz, not measured at enlistment, but measured in October 1968, the Veteran's puretone threshold also improved from the time of the first testing in October 1968 to testing during separation.  

An August 2011 VA examiner opined that the Veteran's induction and discharge examination showed hearing loss by VA standards in the left ear.  The August 2011 VA examiner stated that no threshold was measured at 3000 Hertz at induction and based on the 50 decibel hearing loss at 3000 Hertz at induction in the left ear, she could not determine if there was a significant shift there.  Thus, the August 2011 VA examiner opined that it was her opinion that hearing impairment in the left ear was at least as likely as caused by or aggravated by military noise exposure.  It appears the VA examiner is referencing the finding of 50 decibel hearing loss at 3000 Hertz during the October 1968 examination rather than at induction, as she also correctly found no testing at 3000 Hertz was conducted at induction.  However, the fundamental problem with this examiner's opinion is that the evidence does not show left ear hearing loss for VA purposes at separation.  Rather, as described above, the Veteran's November 1970 audiometric testing revealed normal hearing in all relevant frequencies.  

A September 2011 addendum opinion provided findings that the Veteran's discharge audiometric testing with respect to the left ear was normal by VA standards and there was no significant shift between entrance and discharge audiometric testing.  The September 2011 addendum opinion cited a standard provided by the National Institute for Occupational Safety and Health (NIOSH), that a significant shift is defined as a shift of 15 decibels or greater at one or more frequencies between 500 to 4000 Hertz.  The September 2011 VA examiner provided a rationale which stated in part, that the most pronounced effects of a given noise exposure on puretone thresholds are measurable immediately following the exposure with the length of recovery whether partial or complete related to the level duration and type of noise exposure.  The Board acknowledges that this rationale is flawed, as the Veteran's hearing loss preexisted service.  Nonetheless, the September 2011 did in fact find that there was no significant shift between entrance and discharge audiometric testing.

A January 2016 VA medical opinion was also obtained.  The January 2016 VA examiner found the Veteran's left ear hearing loss was present at enlistment in 1966.  The January 2016 VA examiner opined that the preexisting condition did not become worsened or aggravated beyond the normal progression during military service.  The January 2016 VA examiner also stated the left ear hearing loss was not of delayed onset, because it was present at enlistment and that it was a preexisting condition from either civilian noise pre-military service, or genetics from childhood.  The January 2016 VA examiner found that the Veteran's enlistment and separation audiometric findings indicated no shift in hearing for the worse at any frequency from 500 to 4000 Hz for the left ear and that this evidenced that the Veteran suffered no permanent shift in hearing for the worse during the time of military service.  The VA examiner stated, that after consideration of this claim, there was no medically sound basis for attributing the hearing loss to a service injury as there was no evidence on an injury, because there was no change in hearing sensitivity from enlistment to discharge.  The January 2016 VA examiner, as with the September 2011 VA examiner, further noted that a significant threshold shift is defined by NIOSH as a 15 decibel hearing loss shift or more at any one frequency from 500 Hz to 4000 Hz.  Finally, the January 2015 VA examiner noted that both converted and non-converted threshold calibrations were considered as appropriate.  Thus, the Board finds the January 2015 VA examiner's opinion is probative as the examiner provided a factually accurate, fully articulated, and sound reasoning for the conclusion.  Nieves-Rodriguez, 22 Vet. App. at 304.

In his initial application for service connection for bilateral hearing loss, received in May 2011, the Veteran asserted that his hearing loss onset in 1969.  However, the objective clinical evidence of record demonstrates left ear hearing loss existed prior to service.  In a June 2011 statement, the Veteran reported he worked on aircraft his entire military service which caused hearing loss.  The Veteran's DD Form 214 demonstrates that his last duty assignment was with avionics maintenance.  As such, the Board finds that exposure to acoustic trauma in service is consistent with the circumstances of his military service.  38 U.S.C. § 1154 (a) (West 2014).  

However, while the Veteran is competent to report symptoms such was experiencing impaired hearing, he is not competent to assess that there was chronic worsening of his left ear hearing loss due to military service, as such requires technical findings on audiometric evaluation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, however, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion to determine chronic worsening of left ear hearing loss.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Additionally, as referenced above, the audiometric evaluation on separation from service, when compared to audiometric findings noted on examination for entrance to service, contradicts such assertion.  As such, the Board finds that the preponderance of the evidence is against a finding that there was a chronic increase in severity of the Veteran's left ear hearing loss due to service.  There being no increase, the disability cannot be said to have been aggravated.  38 C.F.R. § 3.306.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for left ear hearing loss, the doctrine is not applicable.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been received, the claim to reopen entitlement to service connection for left ear hearing loss is reopened.

Entitlement to service connection for left ear hearing loss is denied.


REMAND

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In August 2014 testimony, the Veteran reported that he sought treatment in 1971 or 1972 at a VA facility in St. Paul and/or Minneapolis, currently the Minneapolis VA Health Care System and although the Veteran indicated such was in relation to an Agent Orange examination, such records are presumptively relevant to the Veteran's back, knee and psychiatric claims on appeal as he has indicated such onset in service and continued after service.  Additionally, the record reflects the Veteran most recently received VA treatment from the Minneapolis VA Health Care System in April 2015.  Thus, on remand, any and all VA treatment records, to include from 1971 or 1972 from the Minneapolis VA Health Care System as well as updated VA treatment records, since April 2015, should be obtained and associated with the claims file.

The Veteran underwent a VA examination in connection with his psychiatric claim in August 2011.  Upon review, the Board finds the August 2011 VA examination and opinion inadequate for purposes of determining service connection.  The examiner diagnosed depressive disorder, not otherwise specified (NOS), and determined depressive disorder, NOS, was not related to or a result of military stressors.  However, the Veteran has subsequently been diagnosed with mood disorder and anxiety disorder, as indicated in an October 2014 VA treatment record.  The October 2014 VA treatment record further noted the Veteran's depression with anxiety onset during service as he lost a friend in Vietnam.  As such, the Board finds a remand is warranted so that another VA examination and opinion may be obtained which address all diagnoses of record.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any and all of the Veteran's VA treatment records, to include and updated VA treatment records from the Minneapolis VA Health Care System, from 1971 and 1972 and since April 2015, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the nature and etiology of each psychiatric disorder that may be present or was present during or proximate to the claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  As to each identified psychiatric disorder, the examiner is requested to provide the following:

With respect to each diagnosed psychiatric disorder present during or proximate to, the period of this claim, the examiner is requested to provide an opinion as to whether it is at least as likely as not that the diagnosed psychiatric disorder (to include depressive disorder, NOS, mood disorder and anxiety disorder) was incurred in or was caused by, or is otherwise related to, the Veteran's active service. 

In providing the above requested opinion regarding whether each psychiatric disorder is related to active service, the examiner should give consideration to the Veteran's contention, as reflected in VA treatment records, that his depression with anxiety onset during service as he lost a friend in Vietnam.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.  In providing the requested rationale, the examiner must reconcile his/her findings with all diagnoses of record.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


